Title: From James Madison to Congress, 13 November 1811
From: Madison, James
To: Congress


Washington November 13. 1811
I communicate to Congress, copies of a correspondence between the Envoy Extraordinary and Minister Plenipotentiary of Great Britain, and the Secretary of State, relative to the aggression committed by a British Ship of War on the United States Frigate Chesapeake; by which it will be seen that that subject of difference, between the two Countries, is terminated by an offer of reparation which has been acceeded to.
James Madison
